 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DAVID TILLMAN,                                   No. 1: 18-cv-01171-DAD-JDP
12                       Plaintiff,
13           v.                                        ORDER ADOPTING FINDINGS AND
                                                       RECOMMENDATIONS, RECOMMENDING
14    KOKOR, et al.,                                   THAT PLAINTIFF BE PERMITTED TO
                                                       PROCEED ON COGNIZABLE CLAIM AND
15                       Defendants.                   THAT NON-COGNIZABLE CLAIMS BE
                                                       DISMISSED WITHOUT PREJUDICE
16

17                                                     (Doc. No. 13)
18

19          Plaintiff David Tillman is a state prisoner proceeding pro se and in forma pauperis in this
20   civil rights action filed pursuant to 42 U.S.C. § 1983. The matter was referred to a United States
21   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
22          On May 14, 2019, the assigned magistrate judge screened plaintiff’s complaint and issued
23   findings and recommendations, recommending that plaintiff be allowed to proceed on a medical
24   deliberate indifference claim against defendant Kokor. (Doc. No. 22.) The magistrate judge also
25   recommended that the remainder of plaintiff’s claims and all other defendants be dismissed
26   without prejudice because those claims were abandoned in the first amended complaint. (Id. at
27   4.) Plaintiff filed a notice of non-opposition to the findings and recommendations on May 23,
28   2019. (Doc. No. 14.)
                                                       1
 1          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a

 2   de novo review of this case. Having carefully reviewed the entire file, the court finds the findings

 3   and recommendations to be supported by the record and by proper analysis.

 4          Accordingly,

 5          1.      The findings and recommendations issued on May 14, 2019 (Doc. No. 13) are

 6                  adopted in full;

 7          2.      This action shall proceed on plaintiff’s medical deliberate indifference claim

 8                  against defendant Kokor;

 9          3.      All other claims and defendants Powell, C. Cryer, and Ramberg are dismissed

10                  without prejudice; and

11          4.      This matter is referred back to the assigned magistrate judge for further

12                  proceedings consistent with this order.

13   IT IS SO ORDERED.
14
        Dated:     May 24, 2019
15                                                     UNITED STATES DISTRICT JUDGE

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
